Case 1:17-cr-00024-WLS-TQL Document 126 Filed 10/29/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF GEORGIA
ALBANY DIVISION

UNITED STATES OF AMERICA

Vv, CRIMINAL NO, 1:17-CR-24-002

YALANDA MILLS

 

ORDER ON MOTION FOR REDUCTION IN SENTENCE UNDER
18 U.S.C. § 3582(c)(1)(A) - COMPASSIONATE RELEASE

 

 

 

Upon motion of V the defendant 0 the Director of the Bureau of Prisons for a reduction in sentence
pursuant to 18 U.S.C. § 3582(c)(1)(A)G), and after considering the applicable factors set forth in 18
U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing Commission to the
extent they are relevant,

IT IS ORDERED that the motion is:

CO) GRANTED
[1] The defendant’s previously imposed sentence of imprisonment of is
reduced to 5 or

 

[] Time served:

O The defendant is to remain in Bureau of Prisons custody until the defendant’s
residence can be verified or a release plan can be developed. Additional custody shall
not exceed days unless extended by the Court, or

Cl An appropriate release plan is in place and the defendant shall be released
immediately.

The imprisonment portion of the sentence shall be reduced to N/A months, All other conditions of the
original Judgment shall remain in full force and effect.

 

 
Case 1:17-cr-00024-WLS-TQL Document 126 Filed 10/29/20 Page 2 of 2

SUPERVISED RELEASE
LC] The defendant’s term of supervised release is unchanged,
O The defendant’s term of supervised release is changed from ___to
LH The defendant’s conditions of supervised release are unchanged.

[] The defendant’s conditions of supervised release are modified as follows:

 

 

 

 

 

 

 

 

XO DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the United States
Attorney to file a response on or before , along with all Bureau of Prisons records
{medical, institutional, administrative] supporting the approval or denial of this motion.

V¥ DENIED after complete review of the motion on the merits.

V¥V FACTORS CONSIDERED (Optional)
Mills’ motion asserting a fear of contracting COVID-19 fails to provide extraordinary and compelling
circumstances that would warrant compassionate release. The Bureau of Prisons has procedures in place
based on the CARES Act provisions and directives from the Attorney General to minimize the spread of
COVID-19 in their facilities. Moreover, to the extent her motion was made pursuant to the First Step Act of
2018, Mills was not convicted of a covered offense and is therefore ineligible for First Step Act relief.

(1) DENIED WITHOUT PREJUDICE because the defendant has neither exhausted all administrative rights
to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf; nor have 30 days
lapsed since the receipt of such a request by the Warden.

So ordered this _& &4day of October 2020.

WW, Lh gece

HONORABLE W. LOUIS SANDS
SR. U.S. DISTRICT JUDGE

 

 

 
